PER CURIAM.
On this appeal by the defendant below from an order denying his second motion for relief under Criminal Procedure Rule 1, F.S.A. ch. 924 Appendix from convictions and sentences on two informations charging him with robbery, to which he pleaded guilty, we have considered the several grounds on which it is contended on behalf of the appellant that his guilty pleas were improperly induced and were involuntary, and find them to be without merit.
 The allegations in the motion relating to lack of counsel or improper representation by counsel and as to promises which his private counsel made to him as to the result to be expected from a guilty plea, were submitted in a prior motion for relief under Criminal Procedure Rule 1. See Weeks v. State, Fla.App.1964, 168 So.2d 587. Appellant’s contention that his guilty pleas were involuntary because he had previously confessed does not furnish a basis for relief under the present motion. See Taylor v. State, Fla.App. 1964, 169 So.2d 861; Thompson v. State, Fla.App. 1965, 176 So.2d 564, 567; Clayton v. State, Fla. App.1966, 188 So.2d 395; Brown v. State, Fla.App.1966, 190 So.2d 405.
The order appealed from is affirmed.